

116 HR 7062 IH: Affordable Insulin for the COVID–19 Emergency Act
U.S. House of Representatives
2020-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7062IN THE HOUSE OF REPRESENTATIVESMay 28, 2020Ms. Waters (for herself, Mr. Payne, Mr. Cohen, Ms. Norton, Ms. Jackson Lee, Mr. Bishop of Georgia, Mr. Hastings, Ms. Barragán, Mrs. Beatty, Mr. Suozzi, Ms. Roybal-Allard, Ms. Garcia of Texas, Mr. Meeks, Mr. Welch, Mr. García of Illinois, Ms. Wild, Mr. Rush, Ms. Wilson of Florida, Ms. Johnson of Texas, Mr. Morelle, Mr. Thompson of Mississippi, Ms. Lee of California, Mr. Carson of Indiana, Mr. Larson of Connecticut, Mr. Lipinski, and Mrs. Hayes) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to eliminate cost-sharing with respect to coverage of insulin as a covered part D drug and associated medical supplies and to provide mail order access to insulin and such supplies under the Medicare program during the COVID–19 emergency period.1.Short titleThis Act may be cited as the Affordable Insulin for the COVID–19 Emergency Act.2.Eliminating cost-sharing with respect to coverage of insulin as a covered part D drug and associated medical supplies under the Medicare program during the COVID–19 emergency period(a)In generalSection 1860D–2 of the Social Security Act (42 U.S.C. 1395w–102) is amended—(1)in subsection (b)—(A)in paragraph (1)(A), by striking The coverage and inserting Subject to paragraph (8), the coverage;(B)in paragraph (2)—(i)in subparagraph (A), by inserting after Subject to subparagraphs (C) and (D) the following: and paragraph (8);(ii)in subparagraph (C)(i), by striking paragraph (4) and inserting paragraphs (4) and (8); and(iii)in subparagraph (D)(i), by striking paragraph (4) and inserting paragraphs (4) and (8);(C)in paragraph (4)(A)(i), by striking The coverage and inserting Subject to paragraph (8), the coverage; and(D)by adding at the end the following new paragraph:(8)Elimination of cost-sharing for insulin and associated medical supplies during the COVID–19 emergency periodThe coverage does not impose any deductible, copayment, coinsurance, or other cost-sharing for insulin (as described in subparagraph (B) of subsection (e)(1)) or medical supplies associated with the injection of insulin (as described in such subparagraph) during the emergency period described in section 1135(g)(1)(B).; and(2)in subsection (c), by adding at the end the following new paragraph:(4)Same elimination of cost-sharing for certain covered part D drugs during the COVID–19 emergency periodThe coverage is in accordance with subsection (b)(8)..(b)Elimination of cost-Sharing for insulin and certain associated medical supplies furnished to part D eligible individuals who are subsidy eligible individualsSection 1860D–14(a) of the Social Security Act (42 U.S.C. 1395w–114(a)) is amended—(1)in paragraph (1)—(A)in subparagraph (D)—(i)in clause (ii), by striking In the case of and inserting Subject to subparagraph (F), in the case of; and(ii)in clause (iii), by striking In the case of and inserting Subject to subparagraph (F), in the case of; and(B)by adding at the end the following new subparagraph:(F)Elimination of cost-sharing for certain covered part d drugs during the COVID–19 emergency periodCoverage that is in accordance with section 1860D–2(b)(8).; and(2)in paragraph (2)—(A)in subparagraph (D), by striking The substitution and inserting Subject to subparagraph (F), the substitution;(B)in subparagraph (E), by inserting after Subject to the following: subparagraph (F) and; and(C)by adding at the end the following new subparagraph:(F)Elimination of cost-sharing for certain covered part D drugs during the COVID–19 emergency periodCoverage that is in accordance with section 1860D–2(b)(8)..3.Mail order access of insulin and associated medical supplies under the Medicare program during the COVID–19 emergency periodSection 1860D–4(b)(4)(A) of the Social Security Act (42 U.S.C. 1395w–104(b)(4)(A)) is amended—(1)by striking subject to subparagraph (B) and inserting subject to subparagraphs (B) and (C); and(2)by adding at the end the following new subparagraph:(C)Mail orderA prescription drug plan or MA–PD plan shall permit such part D eligible individual enrolled in such plan to obtain such fill or refill of insulin (as described in subparagraph (B) of section 1860D–2(e)(1)) or medical supplies associated with the injection of insulin (as described in such subparagraph), at the option of such individual, by mail order to the home of such individual..